Citation Nr: 9932134	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  99-09 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than March 13, 1997, 
for the grant of a total disability evaluation based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, C. K., D. R. 


ATTORNEY FOR THE BOARD

Thomas S. Kelly, Counsel


FINDINGS OF FACT

1. The veteran had active military service from February 1946 
to June 1947 and from September 1950 to June 1952.

2. In November 1999, the Board was notified by the Portland 
Department of Veterans Affairs (VA) Regional Office (RO) that 
the veteran died on September [redacted], 1999.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West Supp. 1998); 38 C.F.R. § 20.1302 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellant's claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant.



ORDER

The appeal is dismissed.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

